Citation Nr: 0826090	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  96-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

5.  Entitlement to an initial compensable rating for the 
residuals of a tonsillectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for the residuals of a tonsillectomy, 
denied service connection for headaches, and the veteran's 
claims of entitlement to ratings higher than 10 percent for a 
low back disability, and higher than 10 percent rating for 
arthritis of the bilateral knees.  

By a February 1996 rating decision, the veteran was assigned 
separate 10 percent ratings for his right and left knee 
disabilities.  The knees had previously been assigned a 
single 10 percent rating as a bilateral condition.  By an 
October 1998 rating decision, the RO increased the rating for 
the veteran's service-connected low back disability to 20 
percent, effective July 2, 1997.  However, as those grants do 
not represent a total grant of benefits sought on appeal, 
this claims for increase remain before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In March 2004, the veteran testified before the Board at a 
hearing that was held at the RO.  In March 2005, the Board 
remanded the claims for further development.  By a September 
2006 decision, the Board denied the claims captioned above.  
The veteran appealed the decision denying the claims to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Order, the Court remanded the claims to 
the Board for readjudication in accordance with a Joint 
Motion for Remand.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his back and knee disabilities are 
more severe than the current ratings reflect.  Specifically, 
he asserts that he experiences increased pain, fatigue, and 
additional functional limitation due to pain on repetitive 
motion and with flareups.

The veteran most recently underwent VA examination in August 
2005.  The examiner at that time did not specifically address 
functional limitation due to pain on repetitive motion and 
with flareups.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  
Although the veteran's last VA examination is not unduly 
remote, the veteran has indicated that his conditions have 
worsened since the date of the latest examination.  Because 
there may have been a significant change in the veteran's 
condition, and because the August 2005 examiner did not 
specifically address functional limitation due to pain on 
repetitive motion and with flareups, new examinations are in 
order.  An examination is also requested pursuant to the 
Joint Motion for Remand adopted by the Court in its remand 
order.

With regard to the veteran's claim for service connection for 
headaches, the veteran contends that his chronic headache 
disorder first manifested during his period of active service 
as a result of routine exposure to jet fuel.  The veteran's 
service medical records demonstrate isolated complaints of 
headaches in March and April 1989, after 40-minutes of 
exposure to jet fuel.  Post-service records show that he 
first sought treatment for headaches in July 1992, within one 
year after his separation from service.  The next record of a 
complaint or treatment for headaches is dated in July 1993, 
when the veteran was diagnosed with muscle tension headaches.  
In January 1994, the veteran was treated for a headache 
related to a diagnosis of sinusitis.  In May 1995, the 
veteran was involved in a motor vehicle accident in which he 
hit his head on the steering wheel of the vehicle he was 
driving, sustaining a neck injury.  Subsequent treatment 
records show that the veteran regularly complained of 
headaches associated with his neck pain.  At his March 2004 
hearing before the Board, the veteran stated that he had been 
informed by his physicians that his headaches were related to 
his neck disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The veteran underwent VA neurological 
examination in August 2005.  After reviewing the record, the 
examiner determined that the veteran did not develop a 
chronic headache disorder in service as a result of duties 
involving parachute jumping, or as a result of exposure to 
jet fuel.  The examiner, however, did not specifically 
address the etiology of the veteran's current headache 
disorder, or the chronicity of his complaints.  While the 
veteran in this case has already undergone VA examination, 
because the record reflects complaints of headaches both in 
service and within one year of his separation from service, 
but also reflects that his current headache disorder may be 
related to an injury sustained in a post-service motor 
vehicle accident, it is unclear whether the veteran's current 
headache disorder first manifested during his period of 
active service, or whether it more likely manifested 
following his separation from service.  For this reason, the 
Board finds that a remand for an additional examination and 
opinion is necessary.

Finally, with regard to the veteran's claim of entitlement to 
an initial compensable rating for the residuals of a 
tonsillectomy, the veteran contends that the residuals of the 
tonsillectomy are manifested by muscle spasms of the jaw in 
addition to being manifested by a frequent sore throat.  In 
March 2004 testimony before the Board, the veteran described 
experiencing frequent problems with his jaw "sticking open" 
as a result of muscle spasm.  He stated that prior to 
undergoing surgery to remove his tonsils, he had never before 
experienced such a phenomenon.  He related the muscle spasms 
to the retractor used to hold open his mouth during the 
surgery.  He asserts that the residuals of the removal of his 
tonsils had been improperly rated because only his sore 
throat had been taken into consideration.  On VA examination 
in August 2005, the veteran complained of his jaw sticking 
open.  Physical examination revealed no abnormal joint 
findings.  The examiner diagnosed the sticking open of the 
jaw as an anterior belly digastric spasm, but did not comment 
as to whether the spasm was related to the surgery for 
removal of the tonsils.  Because it is unclear whether the 
muscle spasms are related to the tonsillectomy, the Board 
finds that a remand for an additional examination and opinion 
is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected back disability, and right 
and left knee disabilities.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner's report 
should set forth all current 
complaints, findings and diagnoses.  
The report should include range of 
motion findings and findings as to any 
weakness.  The report should 
specifically address the presence or 
absence of pain and fatigue, as well as 
functional impairment, particularly on 
repetitive motion or with flareup and 
should provide a detailed discussion of 
any addition function loss due to pain, 
weakness, fatigability, or 
incoordination.  The examiner should 
also address whether the veteran's back 
or knee disabilities result in marked 
interference with employment  or 
frequent periods of hospitalization.  
As pertains to the back, the examiner 
should specifically reconcile the 
opinion regarding the effect of the 
disability on the veteran's 
employability with the October 2001 
opinion from the veteran's treating VA 
physician in which the physician states 
that the back disability renders the 
veteran unemployable, and the March 
2003 decision of the Social Security 
Administration which found that the 
veteran was unemployable as a result of 
his nonservice-connected psychiatric 
disorder.

2.  Schedule the veteran for a VA 
neurological examination for the 
purpose of ascertaining whether his 
current headache disorder is 
etiologically related to his period of 
active service.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current headache disorder is 
etiologically related to his period of 
active service, or whether it more 
likely manifested following his 
separation from service, and is 
unrelated to his period of service, or 
to any incident therein.  In this 
regard, the examiner should consider 
the veteran's statements regarding the 
incurrence of the headaches, in 
addition to his statements regarding 
the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination was inadequate 
where the examiner did not comment on 
the veteran's report of in-service 
injury but relied on the service 
medical records to provide a negative 
opinion).  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for the opinions must be 
provided.

3.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the current level of 
severity of the residuals of a 
tonsillectomy.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's complaints regarding muscle 
spasms and the sticking open of his jaw 
are the result of the tonsillectomy, or 
the result of the protractor used to 
hold open his mouth during the 
procedure.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  The 
rationale for all opinions must be 
provided.

4.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

